Citation Nr: 1106226	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  05-28 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative 
disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1998 to August 
2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which, in pertinent part, continued the Veteran's 10 
percent rating for DDD of the lumbar spine.  

A July 2005 decision review officer (DRO) decision granted the 
Veteran a 20 percent rating for his low back disability, 
effective February 2, 2004, which was the date his increased 
rating claim was received by the RO.  

The Veteran currently resides in New York state; however, because 
there is no indication in the claim file that another RO has 
taken jurisdiction of the claim, the Board finds that the Roanoke 
RO retains jurisdiction.    

In May 2009, the Board remanded the Veteran's current claim for 
additional development, which has been accomplished.  


FINDING OF FACT

A low back disability is not manifested by a thoracolumbar range 
of motion limited to 30 degrees of forward flexion or less; 
findings of favorable or unfavorable ankylosis of any part of the 
spine, or; any incapacitating episodes requiring bed rest 
prescribed by a physician.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for DDD of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 
(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a rating in excess of 20 percent for a low back 
disability.  He claims that the pain, limited range of motion, 
and strength of his back warrant a higher rating.  He also 
maintains that the constant pain causes him sleep and work 
problems.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a reasonable doubt as to the degree of disability, 
such doubt shall be resolved in favor of the claimant, and where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential application of 
the various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disorder in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection, or on appeal 
of a subsequent denial of an increased rating, it may be found 
that are varying and distinct levels of disability impairment 
severity during an appeal.  So, staged ratings (different 
disability ratings during various time periods) are appropriate 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due to 
pain is a factor.  Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on movement, 
and painful motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The RO received the Veteran's increased rating claim in February 
2004, which was after VA promulgated new regulations concerning 
the evaluation of the disabilities of the spine, effective 
September 26, 2003.  Thus, only the current rating criteria apply 
to the claim.  See generally Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

Under the applicable regulations, intervertebral disc syndrome, 
DC 5243, is to be rated either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.

The current General Rating Formula for Diseases and Injuries of 
the Spine provides a 40 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent disability rating 
for IVDS with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months; 
and a 60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  
Id.

Note (2): For VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right lateral rotation is zero to 30 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.

Note (1) to DC 5243 provides that, for purposes of ratings under 
DC 5243, an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  

Note (2) provides that, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each segment 
is to be rated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for that 
segment.  Id.

After a careful review of the medical evidence of record, the 
Board finds that a rating in excess of 20 percent for DDD of the 
lumbar spine is not warranted for any period of the claim.

First, forward flexion of the thoracolumbar spine is not shown to 
be 30 degrees or less.  As noted above, normal forward flexion is 
to 90 degrees.  In an April 2004 VA treatment note, flexion was 
noted to be decreased by 50 percent.  Considering that normal 
flexion is from 0 to 90 degrees, this would suggest that flexion 
at that time was limited to 45 degrees, which does not support a 
higher rating.    

In a November 2003 clinical note, full range of motion was 
reported.  In January 2004, he filed the current claim.  A May 
2004 VA physical therapy records note that the Veteran was making 
steady progress toward his goals of decreasing pain and 
increasing range of motion in his lumbar spine but no specific 
finding at to the degrees of flexion was reported.  Similarly, a 
March 2006 VA emergency room record noted that his back had 
limited range of motions in all directions, but most pronounced 
in flexion but no specific limitation in terms of degrees was 
noted.  

In a December 2006 emergency room note, the Veteran complained of 
7/10 back pain radiating to the right leg but reported no 
numbness or tingling.  Forward flexion was limited to 30 degrees 
secondary to pain.  He was treated with thoradol and Percocet and 
discharged to home in good condition.  This suggests that the 
limitation of motion to 30 degrees was a temporary exacerbation 
and is not sufficient to support a over-all higher rating.

An October 2009 VA examination report noted that the Veteran's 
range of motion of the thoracolumbar spine was limited due to 
pain.  Flexion was reported as 0 to 40 degrees and he was 
unwilling to do further flexion due to pain.  He was unable to 
tolerate repetitive range of motion due to pain.  However, there 
was no ankylosis of the thoracolumbar spine and no weakness or 
fatigability of muscles or incoordination that was attributed to 
limited range of motion.  

Thus, the evidence does not show that forward flexion of the 
thoracolumbar spine has been limited to 30 degrees or less.  
Likewise, the evidence does not show that any part of the 
thoracolumbar spine manifests favorable or unfavorable ankylosis.  

Next, the evidence does not show incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
any 12 month period.  Specifically, while the Veteran sought 
emergency room care on three occasions in 2006 (March, July, and 
December) for an acute exacerbation of back pain, at no time did 
any physician prescribe bedrest.  Moreover, a review of all the 
clinical evidence of record does not show that a physician has 
prescribed bedrest due to IVDS.  Therefore, a higher rating is 
not warranted under DC 5243.

On the issue of whether separate evaluations for neurological 
manifestations are warranted pursuant to 38 C.F.R. 4.71a, DC 
5243, Note (1).  Specifically, clinical records consistently 
reflect no complaints of numbness, tingling, or weakness.  On one 
occasion (December 2006), the Veteran reported pain radiating 
down the right leg but it apparently was a temporary symptoms and 
resolved in the emergency room with treatment.   The records also 
reflect findings of no bowel or bladder complaints, no 
neurovascular compromise, and no radicular symptoms.  

The October 2009 VA examination report specifically found no 
gross muscle atrophy, an unremarkable sensory examination, 2+ 
knee jerk, no weakness, fatigability or incoordination, and a 
normal gait.  Thus, the evidence does not support a separate 
compensable rating for neurological involvement.

The Board acknowledges that functional loss due to pain is to be 
rated at the same level as the functional loss where motion is 
impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
Under 38 C.F.R. § 4.59, painful motion is considered limited 
motion even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).  

However, the disabling effects of pain have been considered in 
evaluating the Veteran's service-connected DDD of the lumbar 
spine, as indicated in the above discussions.  The Veteran's 
complaints of pain, and the examiner's observations of pain and 
painful motion, were considered in the level of impairment and 
loss of function attributed to his disability.  

Further, at no time since the pendency of the Veteran's claim has 
his DDD of the lumbar spine met or nearly approximated the 
criteria for higher rating, and staged ratings are not for 
application.  See Hart, 21 Vet. App. 505.

The Board has further considered the Veteran's statements 
alleging complaints of pain, weakness, and limited motion of his 
low back, which he asserts warrants a higher rating.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report back symptoms 
because this requires only personal knowledge as it comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  He is not, 
however, competent to identify a specific level of disability of 
this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the 
Veteran's low back disability has been provided by the medical 
personnel who have treated and examined him during the current 
appeal and who have rendered pertinent opinions in conjunction 
with the evaluations.  The medical findings (as provided in the 
examination reports and clinical records) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the doubt 
rule is not applicable and the appeal is denied.

Next, the Board has considered whether referral for extra-
schedular consideration is warranted.  In exceptional cases where 
schedular evaluations are found to be inadequate, consideration 
of an extra-schedular evaluation is made.  38 C.F.R. 
§ 3.321(b)(1).  There is a three-step analysis for determining 
whether an extra-schedular evaluation is appropriate.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity 
and symptomatology of a veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether a veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimants 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; see 
also 38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  

If the factors of step two are found to exist, the third step is 
to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

The record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms that the Veteran 
describes and the findings made by the various medical 
professionals, such as back pain and limited motion, are the 
symptoms included in the criteria found in the rating schedule 
for his disability.  

Furthermore, the most recent VA examination report in October 
2009 indicates that the Veteran is working, despite his earlier 
claims during the May 2005 VA examination that he was not.  The 
schedular criteria are not inadequate for rating his disability, 
and the other two steps in the analysis of extra-schedular 
ratings need not be reached.

The preponderance of the evidence is against an evaluation in 
excess of 20 percent for DDD of the lumbar spine; there is no 
doubt to be resolved and an increased rating is not warranted.  

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 2004, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran 
was given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as this 
is the premise of the claim.  It is therefore inherent that the 
he had actual knowledge of the rating element of the claim.  In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondences dated in April 2006, June 2009, and 
February 2010.  

Any questions as to the appropriate effective date to be assigned 
are moot as the claim has been denied.  The Veteran's claim was 
re-adjudicated in an April 2010 supplemental statement of the 
case (SSOC).  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records (STRs) and other 
pertinent records, and providing an examination when necessary.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA outpatient treatment records and the Veteran's STRs.  

Next, VA medical examinations were conducted in May 2005 and 
October 2009 to determine the severity of the Veteran's 
disability.  The Board finds that the October 2009 examination 
was adequate for evaluation purposes.  Specifically, the examiner 
reviewed the claims file, interviewed the Veteran, and conducted 
a physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  

As to the May 2005 examination, the Board finds it to be of 
little probative value and neither supports nor weighs against 
the Veteran's claim.  Specifically, the examiner noted that the 
Veteran appeared to be doing well in the waiting area, and was 
able to sit in the chair comfortably and picked up a little girl 
on several occasions but when he was brought into the examination 
room he appeared to be in some distress.  

The examiner related that in trying to get the Veteran to do 
forward flexion, he flexed to 10 degrees and reported that was 
the most he could do.  While he was reportedly unable to do 
extension, lateral rotation, or side bending, the examiner 
remarked that the Veteran was able to place his clothes on the 
floor neatly without dropping them and was able to get into and 
out of a chair without difficultly.  

The examiner also opined that the Veteran overreacted to trying 
to manually test and establish a range of motion.  The examiner 
noted that there is no evidence that the Veteran had problems 
with his spine and that he over-amplified his symptoms during the 
examination as compared to when he was in the waiting room.  
Given the examiner's observations, the Board finds that the 
examination was inadequate for evaluation purposes and is of 
limited probative value.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a rating in excess of 20 percent for DDD of the 
lumbar spine is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


